DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 currently pending. Claims 1, 9, 11, 14, 16, and 19 have been amended as per Applicant’s amendment filed 04 March 2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a computer program product, computer system, and method for qualifying a translation exception in a dynamic address translation but fails to teach the combination including the limitations of:
(Claim(s) 1) “based on the translation exception event being caused by the guest program, the translation exception qualifier indicates a size of a guest frame to which the translation exception event pertains, wherein the translation exception qualifier indicates whether an interruption based on the translation exception event pertains to a guest large frame or a guest small frame identified by a guest leaf address translation table entry”
Claims 11 and 16 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-10, 12-15, and 17-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0011, 0172-0175, 0195] of Applicant’s specification.
The prior art made of record, Babaian et al. (U.S. 2004/0024953), Shinohara (US 20070101099 A1), Schoinas et al. (U.S. 2006/0069899), and Tanaka et al. (U.S. 5553291), .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 04 March 2021 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132